Citation Nr: 1721506	
Decision Date: 06/13/17    Archive Date: 06/23/17

DOCKET NO.  05-21 446A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUE

Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD) for the period from February 27, 1973 to May 3, 2004.


REPRESENTATION

Appellant represented by:	Rebecca C. Wanee, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to January 1970, including in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the RO in Columbia, South Carolina.   

In June 2014, the Board granted an effective date of September 8, 1988, for service connection for the Veteran's PTSD and remanded the issue of an increased rating for that disability for the period from September 8, 1988, to June 1, 2004.  

The Veteran appealed the Board's June 2014 decision to the United States Court of Appeals for Veterans Claims (Court), which in a March 2015 order, granted the parties' joint motion for remand, partially vacating the Board's decision and remanding the case for compliance with the terms of the joint motion.

In the joint motion for remand, the parties determined that the Board erred in its conclusion that the Veteran was not entitled to an effective date prior to September 8, 1988, for the grant of service connection for an acquired psychiatric disorder. The joint motion stated that the Board failed to adequately consider the issue of a proper effective date under 38 C.F.R. § 3.156(c). Specifically, the joint motion notes that the Board erred when it did not consider whether the Veteran's March (February) 1973 claim for service connection relating to ulcers could have been properly characterized as a claim for an acquired psychiatric disorder in accordance with Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009).  

Subsequently, in the September 2015 decision, the Board determined that the Veteran's February 27, 1973 claim of service connection for an "ulcer condition - stomach" encompassed a claim for an acquired psychiatric disorder that was implicitly denied in a July 1973 rating decision. Thus, the Board assigned an effective date of February 27, 1973 for the grant of service connection for an acquired psychiatric disorder to include anxiety neurosis, psychophysiologic gastrointestinal disturbance manifested by vomiting and PTSD. Effectuating the Board decision, the RO assigned the 50 percent rating for the service-connected PTSD effective February 27, 1973 in an April 2016 rating decision. The RO also determined that the Veteran was entitled to an earlier effective date of May 4, 2004 for the assignment of the 100 percent rating for the service-connected PTSD. 

The issue of entitlement to a rating in excess of 50 percent for the PTSD for the period from February 27, 1973 to May 3, 2004 was remanded for additional development. That development has been completed and the case has been returned to the Board.


FINDING OF FACT

For the period from February 27, 1973 to May 3, 2004, the symptoms of the Veteran's psychiatric disability more nearly approximated a severely impaired ability to establish and maintain effective or favorable relationships with people with a severe impairment in the ability to obtain or retain employment; occupational and social impairment with deficiencies in most areas and inability to establish and maintain effective relationships is demonstrated. 


CONCLUSION OF LAW

For the period from February 27, 1973 to May 3, 2004, the criteria for a 70 percent rating for the acquired psychiatric disorder (PTSD) are met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code (DC) 9411 (2016), 38 C.F.R. § 4.132 (1973).





REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). VCAA applies to the instant claims. 

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). The duty to notify was satisfied by letters sent to the Veteran in February 2003, March 2003, March 2004, August 2004 and March 2016. The claim was last adjudicated in May 2016.

The duty to assist the Veteran has also been satisfied. The Veteran's service treatment records and all identified and available VA and private medical records are in the claims file and were reviewed by both the RO and the Board in connection with his claim. The Veteran has not identified any other outstanding records that are pertinent to the issue currently on appeal. 

In addition, the Veteran was afforded multiple VA examinations in connection with his claim. When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

The VA examinations obtained are adequate because the examinations were performed by medical professionals, included a thorough examination, and reported findings pertinent to the rating criteria. 

VA's duty to assist with respect to obtaining a VA examination or opinion has been met. 38 C.F.R. § 3.159(c)(4). See Monzingo v Shinseki, 26 Vet. App. 97 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion" even when the rationale does not explicitly "lay out the examiner's journey from the facts to a conclusion" ).

The appeal was most recently remanded to the RO in September 2015. See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a Court or Board remand confers upon the appellant the right to compliance with that order). The remand directed the Agency of Original Jurisdiction (AOJ) to provide the Veteran with appropriate notice concerning the applicable rating criteria for psychoneurotic disorders in effect in February 1973. The notice was provided to the Veteran in March 2016. Accordingly, the Board finds that there has been substantial compliance with the remand and it may proceed to adjudication of this appeal. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

In summary, the Veteran was notified and aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence. He was an active participant in the claims process submitting evidence and argument and presenting for VA examinations. 

Psychiatric Disability

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). 

"Staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App 119 (1999). Here the psychiatric disability has not significantly changed and uniform evaluation is warranted. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. See 38 C.F.R. § 4.7. 

The criteria for evaluating mental disorders were revised during the pendency of this appeal. Prior to November 1996, the criteria for rating the Veteran's mental disorder are set forth in a General Rating Formula for evaluating psychoneurotic disorders. See 38 C.F.R. § 4.132.

Under the formula, a 50 percent rating is assigned when ability to establish or maintain effective or favorable relationships with people is considerably impaired. By reason of psychoneurotic symptoms the reliability, flexibility and efficiency levels are so reduced as to result in considerable industrial impairment. 

A 70 percent rating is assigned when ability to establish and maintain effective or favorable relationships with people is severely impaired. The psychoneurotic symptoms are of such severity and persistence that there is severe impairment in the ability to obtain or retain employment.

A 100 percent rating is assigned when the attitudes of all contacts except the most intimate are so adversely affected as to result in virtual isolation in the community. Totally incapacitating psychoneurotic symptoms bordering on gross repudiation of reality with disturbed thought or behavioral processes associated with almost all daily activities such as fantasy, confusion, panic and explosions of aggressive energy resulting in profound retreat from mature behavior. Demonstrably unable to obtain or retain employment.

Effective November 1996, evaluation of the Veteran's PTSD under DC 9411 is for application.  However, the criteria for rating the Veteran's disability are set forth in a General Rating Formula for evaluating psychiatric disabilities other than eating disorders. See 38 C.F.R. § 4.130.

Under the formula, a 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is assigned for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closes relatives, own occupation, or own name.

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score. According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness." There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability. See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995). However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned. See 38 C.F.R. § 4.126(a). 

The report of hospital admission from February 20, 1973 to March 2, 1973, documents diagnoses of psychophysiologic gastrointestinal disturbance manifested by vomiting and anxiety neurosis. The Veteran reported being in good health until approximately five years earlier when he was in Vietnam. While in Vietnam, he noted that he experienced increasing nervousness and insomnia and intermittent vomiting which occurred approximately five to ten minutes after meals. He also noted hypogastric sharp pains which usually lasted for serval seconds to minutes and were precipitated by nerves on edge. He reported that his symptoms had increased over the last several weeks. The Veteran appeared to be highly anxious with insomnia.

Additionally, the Veteran manifested considerable hostility stemming from the fact that he was forced to live with his grandparents at a young age while his four other siblings remained at home. He also expressed guilt concerning killing of a prisoner during his period of service in Vietnam. He used many denial mechanisms and was totally inadequate in interpersonal relationships.

The report of hospital admission from May 3, 1988 to May 31, 1988, documents diagnosis of alcohol and marijuana dependence. The Veteran was unemployed and volunteered for the drug rehabilitation program because his use of drugs had resulted in family, employment and financial problems. He reported that he consumed at least a quarter case of beer on a near daily basis since 1968 and smoked marijuana on a daily basis since 1969. He complained of subjective nervousness and depression and reported a history of past suicide attempts. He had experienced blackouts and hallucinations related to drug use and reported social, domestic, financial and employment problems all as a consequence of his substance use disorder.

Objectively, mental status and sensorium were unaltered (intact), except that insight and judgment were impaired. On admission, after an initial period of reticence to participate in group therapy, the Veteran became active in all aspects of group and community activities and attended meetings of Alcoholics Anonymous (AA) and Narcotics Anonymous (NA). His wife also began attending family self-help groups. Overall, his participation in the program was adequate; however, he remained in denial about alcohol being a problem in his life. He indicated that he would return home to South Carolina on discharge and continue affiliation with self-help groups, obtain further substance abuse counseling and seek to return to his previous employment.

A November 1988 special psychiatric evaluation reflects the Veteran's report that he was introduced to drugs about 4 months into his tour in Vietnam. He reported that under the stress of combat he began using cannabis and other drugs (including heroin) to relieve fear and stress. He stated that he was encouraged to engage in this form of treatment by his fellow service members and reported that he found this form of treatment effective. He reported that upon his return to civilian life, he continued to use cannabis and valium for relief of "nervousness" and chronic pain. He completed an in-patient drug treatment program in May and had not used drugs since that time. He was chronically anxious and depressed, did not sleep well, was socially withdrawn and suffered from chronic pain.

However, he was fully oriented, his sensorium was clear with intact memory and he demonstrated normal reaction time and fair concentration and attention span. He was able to recite the day-of -the-week, date, month, year, his age and date of birth. He knew his address but could not recall his zip code. He could recall his telephone number but could not recall his social security number. He was able to name the president and president elect. He was able to handle simple arithmetic but incorrectly multiplied 11 times 11 and would not attempt to multiply $5.25 times 40 hours. He was able to repeat 5 numbers forward and gave simple but appropriate answers to common proverbs. There was no evidence of delusion, hallucinations, paranoid grandiosity, faulty perception, misinterpretation of reality, obsessive phobic annihilistic thought. There were no symptoms of organic brain syndrome and the examiner concluded that the Veteran was functioning within the lower limits of average intelligence.

He was first married in 1966 prior to his entry into service and divorced in 1970, shortly after his discharge from service. He reported that he was currently married and he and his wife had a 12-year old son and 9-year old daughter. He had a 19-year old daughter from his first marriage and she attended the University of South Carolina.

After discharge from service, he completed high school and attended a technical college where he trained in heating, air conditioning and welding. He reported that he had difficulty with school because he never learned to read and write well. He complained of trouble with his memory and indicated that he could not hold a thought very long. He reported that he had undergone a personality change after his period of service; prior to service he was extroverted socially and was very active in sports but now he did not like being around people and was using drugs.

The Veteran indicated that he was more comfortable in military service as compared to his civilian life because he liked the structured approach of the military. The stress of his combat during service was cushioned by his drug use and he reported continued drug use after his discharge for chronic pain and the stress of functioning in civilian life. After his period of service he worked for an oil company for approximately one year, in textiles for a while and had been employed for the past 15 years as a millwright for a bearing company.

The physician concluded that the Veteran presented with a mixed picture of psychiatric problems manifested by PTSD, chronic anxiety, social withdrawal and chronic pain. Further, his symptoms were intermeshed with and distorted by his chronic drug use and the Veteran found it difficult to function without drugs. The physician indicated that the Veteran needed psychiatric treatment and diagnosed generalized anxiety disorder with depression, drug abuse in remission and drug dependency in remission.

The November 2003 Report of VA PTSD examination reflects the Veteran complaint of difficulty maintaining sleep. He reported that his sleep was affected by television programs and that he had nightmares at a variable frequency. He could not recall what his dreams were about but reported that he awoke feeling scared. His typical dreams involved things being blown up in people's faces. He reported that his wife did not sleep with him because he tossed and turned and talked in his sleep. He reported some mild flashback symptoms, including seeing people in bushes that were not there. He complained of daily intrusive thoughts but reported that he was trying to forget his experiences.   

He described some of his traumatic experiences in Vietnam. He reported having difficulty being in crowds and indicated that he avoided shopping malls, movie theaters and restaurants. He indicated that he experienced hypervigilance on the rare occasions that he was out in public places. He experienced significant survivor's guilt. He reported that he had difficulty controlling his anger and that he experienced emotional blunting. He avoided talking about his experiences and avoided watching programs about war. He refused to attend unit/squad reunions.

The Veteran had been married two times; his current marriage had lasted 25 years. He lived with his wife and son. He indicated that he had been arrested several times for fighting, most recently, a year earlier (for striking a man at a baseball game in Myrtle Beach). He reported that he drank 8 to 10 beers per day and smoked marijuana at least once per week. He worked as a millwright at a bearing plant (31 years) but isolated from others because he would engage in frequent verbal altercations with his co-workers. Additionally, he had difficulty with supervisors over the years and had been sent home on occasion because of his attitude.

On mental status examination, the Veteran was alert and oriented to personal information and place. Temporal orientation was normal and he provided an accurate history. His insight appeared adequate but his affect was blunted. Response latencies were normal and he demonstrated adequate attention and was not distractible. Spontaneous speech was fluent, grammatical and free of paraphasia. His fund of information was adequate and responses to similarities were functional. His current level of intellect was estimated to be in the average range.

During the interview, the Veteran was noted to be logical and goal directed. He denied symptoms of depression, suicidal ideation or plan, homicidal ideation or plan, panic disorder or obsessive-compulsive disorder. There was no evidence of disorder of thought process or content. Throughout the examination, the Veteran cried frequently. His hands were sweaty and he made poor eye contact. There was no push of speech or grandiosity note; however, restlessness was noted. The Veteran also showed some mild irritability during the examination but there were no tics or odd motor behaviors noted.

A GAF score of 40 was assigned for the Veteran's PTSD. The psychologist noted that the Veteran experienced difficulty in maintaining sleep, nightmares, intrusive thoughts, some hypervigilance, survivor's guilt, avoidance, emotional blunting and difficulty with anger management. The psychologist explained that the Veteran's PTSD was resulting in a severe degree of impairment in adaptation, interaction and social functioning and a mild to moderate degree of impairment in flexibility and efficiency in an occupational setting. The psychologist concluded that the Veteran's overall level of disability was severe.

The law provides that where a law or regulation changes after the claim has been filed, but before the administrative or judicial process has been concluded, the version most favorable to the veteran applies unless Congress provided otherwise or permitted the Secretary of VA to do otherwise and the Secretary did so. VAOGCPREC 7-2003. The Board evaluates the Veteran's service-connected PTSD under both the former and the current schedular criteria. However, the law also provides that revised criteria may not be applied to any time period before the effective date of the change. See 38 U.S.C.A. § 5110 (g) (West 2014); VAOPGCPREC 3-2000. 

The law does not require that an exhaustive list of symptoms be met in order to grant an increased rating for the psychiatric disorder. Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002). The evidence above demonstrates that the Veteran's psychoneurotic disorder/PTSD was manifested by inadequacy in interpersonal relationships (February 20, 1973 to March 2, 1973 hospital admission); chronic anxiety and social withdrawal (November 1988 special psychiatric evaluation); sleep impairment/nightmares, intrusive thoughts, some hypervigilance, survivor's guilt, avoidance, emotional blunting and difficulty with anger management resulting in a severe degree of impairment in adaptation, interaction and social functioning and a mild to moderate degree of impairment in flexibility and efficiency in an occupational setting, his overall level of disability was determined to be severe (November 2003 VA PTSD examination). 

These manifestations suggest that the Veteran then had a severely impaired ability to establish and maintain effective or favorable relationships with people and a severe impairment in the ability to obtain or retain employment or occupational and social impairment with deficiencies in most areas and inability to establish and maintain effective relationships and finds that the service-connected disability picture more closely resembled the criteria for a 70 percent rating (under both the former and revised rating criteria) for the period of the appeal from February 27, 1973 to May 3, 2004. 

However, at no time has the Veteran demonstrated gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, inability to perform activities of daily living, disorientation, impairment of memory or persistent danger of hurting others. While the Veteran had described some remote history of suicidal attempt, he had no current suicidal ideation or plan. Thus he has not demonstrated a persistent danger to himself. Additionally, the Veteran had been married for approximately 25 years and had been employed as a millwright at a bearing plant for approximately 31 years (See November 2003 VA PTSD examination report). For these reasons, a rating in excess of 70 percent for the psychoneurotic disorder/PTSD is not warranted for the period of the appeal from February 27, 1973 to May 3, 2004.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record. See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

A 70 percent rating for PTSD (psychoneurotic disorder) for the period from February 27, 1973 to May 3, 2004 is granted.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


